Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 01/20/2022 has been entered. Claims 14-17 and 19-26 are canceled. New claims 27-33 are added. Claims 12-13, 18, and 27-33 are pending and under consideration. 

Withdrawn Objections and/or Rejections
All the rejections of claims 14-17 set forth in previous office action mailed on 09/27/2021 are made moot by cancellation of the claims.  

The rejection of claims 12-18 under 35 U.S.C. 112(b) is withdrawn in view of amended claims. 

The rejection of claims 12 and 15-18 under 35 U.S.C. 102 (a)(2) as being anticipated by JP 2013-526852 A (27 June 2013) or WO 2011/127219 A1 is withdrawn in view of amended claims and Applicant’s argument.

The rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over either JP 2013-526852 A (27 June 2013) or WO 2011/127219 A1 and further in view of Fuchs 

The rejection of claims 12-18 under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin Cancer Res 19:6614-6623, 2013) is withdrawn in view of amended claims and Applicant’s argument.

Claim Rejections under 35 U.S.C. § 101
(i). 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(ii). Claims 12-13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Claims 12-13 and 18 are rejected on the basis set forth in previous office action mailed on 09/27/2021. New claims 27-33 are also rejected on the same basis. 

Applicant argues that the independent claims recite three method steps in addition to the previous single method step. Applicant argues that the independent claims, as amended/introduced herein, are considered to recite at least one method step that applies the alleged natural principle/law into a practical application to achieve the claimed prediction of therapeutic efficacy/prognosis. Applicant argues that the independent claims and the claims depending therefrom are considered to satisfy the subject matter eligibility requirements of § 101. 


Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 12-13 and 18 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method for predicting therapeutic efficacy of and/or predicting prognosis in a gastric cancer patient for administration of an anti-VEGFR-2 antibody, ramucirumab, does not reasonably provide enablement for the instantly claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Claims 12-13 and 18 are rejected on the basis set forth in previous office action mailed on 09/27/2021. New claims 27 and 31-33 are also rejected on the same basis.

Applicant argues that the claims are amended herein to remove the grounds for the enablement rejection. This is not persuasive because the claims are still not limited to a method for predicting therapeutic efficacy of and/or predicting prognosis in a patient with gastric cancer. 

Conclusion
No claims are allowed. 

Advisory Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 2, 2022